FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	This action is in response to papers filed 23 December 2021 in which claims 15, 27-29, 31-34, and 37-39 were amended, claim 30 was canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
Any previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
3.	Claims 15, 21-29, and 31-39 are under prosecution.
4.	This Office Action includes new rejections necessitated by the amendments.
Claim Interpretation
5.	The claims are subject to the following interpretation:
A.	Claim 27 (upon which claims 28-29 depend) recites a “universal support;” however, a review of the specification yields no definition of what a “universal” support is.  Thus, any support meeting the structural limitations set for in the claims is interpreted as a “universal” support, and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding a “universal” support (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).  
B.	As noted in the previous Office Action, Applicant has elected SEQ ID NO: 1. It is noted that while claims 35-36 are drawn to SEQ ID NO: 2, SEQ ID NO: 2 is contained within the elected sequence.  Thus, based on Applicant’s election, and as affirmed by Applicant on page 7 of the Response filed 17 December 2019, claims 35-36 are interpreted as being drawn to SEQ ID NO: 1.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	It is noted that a prior art reference is considered as a whole and for all it stands for (W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983); see MPEP 2141.02 VI).  Thus, while the rejections listed below present a modified interpretation of the teachings of the previously cited prior art solely for the purpose of clarity, the rejections of the claims are maintained over the art of record.  
9.	Claims 15, 21-23, 31, and 39 are rejected under 35 U.S.C. 103 as obvious over Srivastava et al (U.S. Patent Application Publication No. US 2011/0137010 A1, published 9 June 2011), Okamoto et al (U.S. Patent Application Publication No. US 2013/0289263 A1, published 31 October 2013), and Peyman et al (U.S. Patent Application No. US 20020151512 A1, published 17 October 2002). 
Regarding claim 15, Peyman et al teach methods for producing poly-G flanked (i.e., G-capped) oligonucleotides, wherein the oligonucleotides are 10 to 40 nucleotides long and comprise  7 or more (e.g., 10) consecutive guanine monomers at teach of the 5’ and 3’ termini, and wherein the oligonucleotides are chemically synthesized (Abstract, see also the second and third sequences under “22” on page 7 and claims 1 and 42 of Peyman et al).  The oligonucleotides are unmodified (paragraph 0007) and thus consist exclusively of phosphodiester bound oligonucleotides, and are also DNA molecules (e.g., paragraph 0033; see also paragraph 0010 [which shows oligos containing T, and thus are not RNA) and paragraph 0057 [which states the oligos are formed using a DNA synthesizer]), and thus are deoxy-oligonucleotide molecules.  Peyman et al further teach the synthesis of the molecules uses standard phosphoramidite chemistry and oxidation (paragraph 0057); thus, because the oligos start with multiple guanines, it would have been obvious to start with a guanosine phosphoramidite coupling to the first guanine nucleotide of the oligo being synthesized, followed by oxidation to produce a GG dinucleotide.  In addition, because the oligos are 40 nucleotides long and use the standard phosphoramidite chemistry (Abstract and paragraph 0057), it would have been obvious to repeat steps of coupling a nucleoside phosphoramidite to the oligonucleotide, followed by oxidation of each resulting extension product for the claimed number of times to produce the claimed oligonucleotide. Peyman et al also teach the methods produce oligonucleotides having the added advantage of being useful for treating diseases (paragraph 0047).  Thus, Peyman et al teach the known techniques discussed above.
It is noted that Peyman et al also teach removal of protective groups (paragraph 0057), and the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C.  Thus, any order of the deprotection is an obvious variant of the teachings of the prior art. 
In addition, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
In addition, MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
Peyman et al do not explicitly teach the claimed coupling.
However, Okamoto et al teach methods of forming deoxyoligonucleotides (i.e., DNA; paragraphs 0006 and 0153) having phosphodiester bonds (see page 2) wherein a nucleoside (i.e., formula G) is coupled to a phosphoramidite in a solution comprising a mixture of 1:1 mixture of DMF and acetonitrile, which is 50% DMF, as well as a tetrazole activating agent (paragraph 0189-0190), and that the methods have the added advantage of easily producing a probe containing a dye (paragraph 0056).  Thus, Okamoto et al teach the known techniques discussed above.
In addition, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists.
Therefore, the claimed ranges merely represent an obvious variant of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Peyman et al and Okamoto et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of producing oligonucleotides useful for treating diseases as explicitly taught by Peyman et al (paragraph 0047) and easily producing a probe containing a dye as explicitly taught by Peyman et al (paragraph 0056).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Okamoto et al and Peyman et al could have been combined with predictable results because the known techniques of Okamoto et al and Peyman et al predictably result in reliable chemistry for forming useful oligonucleotides.
Regarding claims 21-23, the method of claim 15 is discussed above.  Okamoto et al teach the solvent is a 1:1 mixture of acetonitrile and DMF (paragraph 0190).
In addition, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists.
Therefore, the claimed ranges merely represent an obvious variant of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claims 31 and 39, the method of claim 15 is discussed above.  Peyman et al teach sequences having 10 guanines at each end (i.e., the CAPs) with an oligo of 10 bases in between (Abstract), which is 66.6% guanine.
In addition, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists.
Therefore, the claimed ranges merely represent an obvious variant of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
10.	Claims 24-26 are rejected under 35 U.S.C. 103 as obvious over Peyman et al (U.S. Patent Application No. US 20020151512 A1, published 17 October 2002) and Okamoto et al (U.S. Patent Application Publication No. US 2013/0289263 A1, published 31 October 2013), and as applied to claim 15 above, and further in view of Cook et al (U.S. Patent No. 6,528,631 B1, published 4 March 2003).
Regarding claims 24-26, the method of claim 15 is discussed above in Section 9.
Neither Okamoto et al nor Peyman et al specifically teach the solvent is only DMF.
	However, Cook et al teach phosphoramidite synthesis of oligonucleotides, wherein coupling of phosphoramidites is performed in DMF only, using 5-methylthio-1H-tetrazole (Example 24).   Cook et al also teach the method has the added advantage of allowing incorporation of folate (Abstract), which is useful for increasing uptake of conjugates into cells (column 5, lines 1-20).   Thus, Cook et al teach the known techniques discussed above.
Alternatively, the courts have stated:
similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also In re Grabiak, 769 F.2d 729, 731, 226 USPQ 870, 871 (Fed. Cir. 1985) (“When chemical compounds have very close’ structural similarities and similar utilities, without more a prima facie case may be made.”). Thus, evidence of similar properties or evidence of any useful properties disclosed in the prior art that would be expected to be shared by the claimed invention weighs in favor of a conclusion that the claimed invention would have been obvious. Dillon, 919 F.2d at 697-98, 16 USPQ2d at 1905; In re Wilder, 563 F.2d 457, 461, 195 USPQ 426, 430 (CCPA 1977); In re Linter, 458 F.2d 1013, 1016, 173 USPQ 560, 562 (CCPA 1972) (see MPEP 2144.08(d)).

The courts have also stated:

[c]ompounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious) (see MPEP 2144.09).

Therefore, the use of the claimed 5-ethylthio-1H-tetrazole is an obvious variation over the 5-methylthio-1H-tetrazole of Cook et al (Example 24).
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method of Peyman et al and Okamoto et al with the teachings of taught by Cook et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of producing nucleic acids having increased uptake into cells as explicitly taught by Cook et al (column 5, lines 1-20).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Cook et al could have been combined with the method of Peyman et al and Okamoto et al with predictable results because the known techniques of Cook et al predictably result in molecules useful for cellular uptake.
11.	Claims 25 and 27-29 are rejected under 35 U.S.C. 103 as obvious over Peyman et al (U.S. Patent Application No. US 20020151512 A1, published 17 October 2002) and Okamoto et al (U.S. Patent Application Publication No. US 2013/0289263 A1, published 31 October 2013) as applied to claim 15 above, and further in view of Srivastava et al (U.S. Patent Application Publication No. US 2011/0137010 A1, published 9 June 2011).
It is noted that while claim 25 has been as described above, the claim is also obvious using the interpretation outlined below.	
Regarding claims 25 and 27-29, the method of claim 15 is discussed above in Section 9.
	While Peyman et al teach the use of a support (e.g., CPC or Tentagel; paragraph 0057), and which Okamoto et al teach a Peyman et al do not explicitly teach a “universal” support (i.e., claims 27-29).
However, Srivastava et al teach the synthesis of nucleic acids on a solid support using a universal support, in the form of divinylbenzene crosslinked polystyrene supports (paragraph 0381), as well as universal supports (i.e., claims 27-29; paragraph 0382).  Srivastava et al teach the activator is BTT, DCI, or ETT (i.e., claim 25; paragraphs 0374 and 0241).
In addition, it is reiterated that the courts have stated that similar properties may normally be presumed when compounds are very close in structure, and that compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. 
Therefore, the use of the 5-ethylthio-1H-tetrazole of claim 25 is an obvious variation over the ETT of Srivastava et al (paragraphs 0374 and 0241).
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Srivastava et al also teach the methods have the added advantage of using one of the most often used solid phase materials (paragraph 0381).  Thus, Srivastava et al teach the known techniques discussed above. 
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method of Peyman et al and Okamoto et al with the teachings of taught by Srivastava et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of utilizing one of the most often used solid phase materials as explicitly taught by Srivastava et al (paragraph 0381).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Srivastava et al could have been combined with the method of Peyman et al and Okamoto et al with predictable results because the known techniques of Srivastava et al predictably result in reliable chemistry for forming useful oligonucleotides.
12.	Claims 31-39 are rejected under 35 U.S.C. 103 as obvious over Peyman et al (U.S. Patent Application No. US 20020151512 A1, published 17 October 2002) and Okamoto et al (U.S. Patent Application Publication No. US 2013/0289263 A1, published 31 October 2013) as applied to claim 15 above, and further in view of Bachmann et al (U.S. Patent Application Publication No. US 2003/0099668 A1, published 29 May 2003).
It is noted that while claims 31 and 39 have been as described above, the claim is also obvious using the interpretation outlined below.	
Regarding claims 31-39, the method of claim 15 is discussed above in Section 9.
While Peyman et al teach four to ten guanosine entities at the 5’ and 3’ ends of oligonucleotides and having the claimed lengths (i.e., claims 37-39;  Abstract and  the second and third sequences under “22” on page 7), neither Peyman et al nor Okamoto et al teach SEQ ID NO:1, which meets the limitations of all of the listed claims.
However, Bachmann et al teach SEQ ID NO:1 and that the nucleic acid has the added advantage of being immunostimulatory (Table 1, which follows paragraph 0380), which are ideal for therapeutic vaccination (Abstract).  Thus, Bachmann et al teach the known techniques discussed above 
In addition, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists.
Therefore, the claimed ranges (i.e., the 11 G residues at one end of SEQ ID NO:1) merely represent an obvious variant of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have used the method of Okamoto et al and Peyman et al to synthesize SEQ ID NO:1 as taught by Bachmann et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of producing immunostimulatory nucleic acids that are ideal for therapeutic vaccination as explicitly taught by Bachmann et al (Abstract and Table 1).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Bachmann et al could have been combined with the method of Okamoto et al and Peyman et al predictable results because the known techniques of Bachmann et al predictably result in a sequence useful for preparing vaccines.
Response to Arguments
13.	Applicant's arguments filed 23 December 2021 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	In view of the amendments to claim 15 and Applicant’s arguments on page 6 of the Remarks, the previously noted interpretation of claim 15 is withdrawn, as are the previous rejections of the claims as indefinite.
B.	Applicant’s argues o pages 7-8 of the Remarks that Srivastava et al only teach RNA.
However, as noted above in the new rejections necessitated by the amendments, Srivastava et al is merely relied upon for teachings of certain dependent claims, and not independent claim 15.
C.	Applicant argues on page 8 of the Remarks that Okamoto et al do not teach flanked oligonucleotides.  Thus, Applicant argues Okamoto et al individually.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As noted above, the prior art of Peyman et al is relied upon for the teaching of poly-G flanked DNA oligonucleotides.   
D.	Applicant argues on page 9 of the Remarks that Peyman et al do not teach flanked oligonucleotides.  Thus, Applicant argues Peyman et al individually.
However, as noted in the rejections above, the prior art of Peyman et al does, in fact, teach synthesis of poly G flanked DNA oligonucleotides.   
In addition, in response to Applicant's arguments against the references individually, it is reiterated that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  
Specifically, the prior art of Okamoto et al is relied upon for the synthesis steps discussed above.
E.	On pages 9-10 of the Remarks, Applicant appears to argue that the claimed method has solved an alleged long-felt need for the synthesis of G-rich oligomers. 
However, Applicant has provided no showing of how long others of ordinary skill in the art were working on the problem. In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.
F.	Applicant’s remaining arguments rely on alleged deficiencies previously addressed, which are unpersuasive for the reasons discussed above.  Therefore, the claims remained rejected based on the prior art citations presented in the rejections.	
Conclusion
14.	No claim is allowed.
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
16.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634